DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 2-3 of the claim, a face comprising a ball striking surface and a rear surface is disclosed. And line 4 of the claim disclose the expression “a rear surface opposite the ball striking surface”. It is not clear if this phrase in line 4 is referring to another “rear surface” different from the one disclosed in line 3? For purpose of examination, only one face with one striking surface and one rear surface is being considered. The expression “the second end the channel” in line 17 is not clear. Do you mean to say “the second end of the channel”?
Regarding claims 4 and 5, the expressions “the acute angle”, “the forwa4rd wall” and “the rear all” lack antecedent basis.
Claims 2-8 are rejected under 112 since this claims directly or indirectly depend on independent claim 1 that is rejected as being indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US Patent Application Publication No. 2013/0331201) in view of Deshmukh et al. (US Patent Application Publication No. 2015/0119166).
Regarding claims 1 and 3, Wahl discloses an iron-type golf club head (see abstract and see for example Figure 2A), comprising: a face comprising a substantially flat ball striking surface with a plurality of grooves and a rear surface, a rear surface opposite the ball striking surface, a body comprising a hosel, a heel side, a toe side, a toe surface, a top surface, and a sole surface, and wherein the toe surface connects the top surface to the sole surface, an elongated channel located on the sole surface being spaced backward from a leading edge, the elongated channel being recessed from the sole surface, wherein the elongated channel has a depth of recession from the sole surface and has a length defined between a first end located on the heel side of the sole surface and extending toward the toe side to a second end, wherein the first end of the elongate channel is located on the sole surface, wherein the second end the channel comprises a channel toe height defined by a distance from the ground plane. 
Wahl discloses the invention as recited above and it also appears to be including a face that has a plurality of regions with plurality of thicknesses as recited (see the cross section of the face as shown in Figure 9). 

Wahl discloses all the recited features of claim 1 is disclosed in the figures identified below but the specification does not explicitly state the face having a plurality of thicknesses measured (Figure 9 appears to have plurality of thickness but the specification does not explicitly state that), the second end of the elongated channel to be located on the toe surface. Regarding the face having plurality of thickness, Deshmukh is one example of reference that teaches this concept (see Figure 3). Paragraph 109 of the Deshmukh reference disclose that iron type golf clubs could have face with plurality of thickness. It would have been obvious to one of ordinary skill in the art to provide the Wahl device with a face that has variable thickness since variable faceplate thickness improves the performance of a golf club head by adjusting the coefficient of restitution of the striking face as disclosed in paragraph 4 of the Deshmukh reference. When Wahl that has a channel feature is modified to have a face with variable thickness, the modification obviously will improve a coefficient of restitution across the face as recited in the claim. The references as combined above does not explicitly disclose for the second end of the elongate channel to be located on the toe surface. However, Wahl discloses multiple locations for the channel (see all Figures) and it also discloses that various modification may be made without departing from the scope of the invention (see paragraph 196). It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the second end of the elongate channel on the toe surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

    PNG
    media_image1.png
    458
    346
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    341
    164
    media_image2.png
    Greyscale
[AltContent: textbox (Rear wall/ rear surface)][AltContent: textbox (Sole surface)][AltContent: textbox (Rear wall)][AltContent: textbox (Elongated channel)][AltContent: textbox (Forward wall)][AltContent: textbox (Face)][AltContent: textbox (Striking surface with grooves)][AltContent: textbox (Heel side)][AltContent: textbox (Toe side)][AltContent: textbox (Hosel)][AltContent: textbox (Top surface)][AltContent: textbox (Bottom surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Toe surface)][AltContent: arrow][AltContent: textbox (Leading edge)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Channel toe height)][AltContent: arrow]

Regarding claim 2, see rejection of claim 1 above. The references do not disclose the elongated channel to be located within a range of 40-70 percent as recited. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide any range including a range of 40-70, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claims 4 and 5, an acute angle formed between the forward wall and the rear wall ranges between 0 and 20 degrees (paragraph 145 discloses angle range of 0-25 degrees).


Regarding claim 6, Deshmukh discloses the plurality of regions comprises a central region, a middle region, a heel region, a toe region, and a perimeter region (see Figures 2-3).

Regarding claim 7, the references do not explicitly disclose a ratio of the center region thickness to the heel region thickness is 1.85:1 and a ratio of the center region thickness to the toe region thickness is 1.55:1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide any ratio including the recited ratio, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 8, as shown in Figure 2,  the central region comprises an oval shape having a major axis oriented in a direction from a low heel side to an upper toe side.

Regarding claim 9, thickness of the center region ranges being from 2.5 mm to 2.9 mm is not explicitly disclosed by the references used. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide any workable range including the range as recited in the instant claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 10, see rejection of claim 1 above. For the multiple thickness disclosed in the claim (first-fifth thickness) see Figure 3 of the Deshmukh reference.

11. The iron-type golf club head of claim 10. wherein the iron-type golf club head has an overall sole thickness within a range between 13 mm and 31 mm.

Regarding claim 12, the thickness of the middle region is greater than the thickness of the heel region and toe region (see Figure 3 of the Deshmukh reference).

Regarding claims 11, 13 and 14, sole thickness within a range between 13 mm and 31 mm, thickness of the center region ranges being from 2.5 mm to 2.9 mm, the middle region thickness ranges from 2.1 mm to 2.3 mm, the toe region thickness ranges from 1.4 mm to 1.8 mm, the heel region thickness ranges from 1.4 mm to 1.8 mm, these ranges are not explicitly disclosed by the references used. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide any workable range including the ranges as recited in the instant claims, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

14. The iron-type golf club head of claim 12, wherein the middle region thickness ranges from 2.1 mm to 2.3 mm, the toe region thickness ranges from 1.4 mm to 1.8 mm, the heel region thickness ranges from 1.4 mm to 1.8 mm.

Regarding claims 15 and 16, see the forward and rear wall and the width as recited in the claims the Figure attached above.

Regarding claims 17-19, the recited thickness rations are not explicitly disclosed by the references used. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide any workable range including the range as recited in the instant claims, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 20, see rejection of claim 1 above. The references do not disclose the elongated channel to be located within a range of 40-70 percent as recited. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide any range including a range of 40-70, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2016/0339309 discloses iron-type golf club head comprising a substantially flat ball striking surface with a plurality of grooves and a rear surface, a rear surface opposite the ball striking surface, a body comprising a hosel, a heel side, a toe side, a toe surface, a top surface, and a sole surface (see all Figures), channel (for example 150, 1250). Plurality of thicknesses between the ball striking surface and rear surface (see for example Figures 1C-1F.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711